—Appeal by the defendant from a judgment of the County Court, Suffolk County (Weber, J.), rendered August 26, 1997, convicting him of attempted robbery in the second degree, upon his plea of guilty, and imposing sentence. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738), in which he moves to be relieved of the assignment to prosecute this appeal.
*327Ordered that the motion is granted, Andrew S. Worgan is relieved as counsel for the appellant, and he is directed to turn over all papers in his possession to new counsel assigned herein; and it is further,
Ordered that Patrick McKenna, Esq., of 115 So. Corona Avenue, Valley Stream, N. Y., 11580, is assigned as counsel to perfect the appeal; and it is further,
Ordered that the People are directed to turn over a copy of the transcript of the proceedings to the new assigned counsel; and it is further,
Ordered that new counsel shall serve and file a brief on behalf of the appellant within 90 days of the date of this decision and order and the respondent may serve and file a brief within 120 days of the date of this decision and order; by prior decision and order of this Court, the defendant was granted leave to prosecute the appeal on the original papers (including a certified transcript of the proceedings), and on the typewritten briefs of the parties, who were directed to file nine copies of their respective briefs and to serve one copy on each other.
Based upon this Court’s independent review of the record, we conclude that there are nonfiivolous issues with respect to, inter alia, the sufficiency of the plea allocution and waiver of the right to appeal. Under the circumstances, the motion of the defendant’s assigned counsel to be relieved as counsel is granted and new appellate counsel is assigned (see, People v Gonzalez, 47 NY2d 606; People v Casiano, 67 NY2d 906; People v Miller, 99 AD2d 1021). Ritter, J. P., Goldstein, Friedmann, Feuerstein and Crane, JJ., concur.